CRIST, Judge.
Movant appeals from the denial of his Rule 27.26 motion without an evidentiary hearing. We affirm.
Movant was originally charged with rape and sodomy. Movant entered an Alford plea on the sodomy charge, and the State dismissed the rape charge. Movant was sentenced to ten years’ imprisonment.
Movant claims the trial court erred in not granting him an evidentiary hearing on his allegations his trial attorney was ineffective for failing to adequately investigate the case and discover the victim had a drug and alcohol problem, and his plea was not knowingly and voluntarily entered.
Movant’s contentions are refuted by the record. Robinson v. State, 728 S.W.2d 561 (Mo.App.1987). The judgment of the Rule 27.26 court is not clearly erroneous. No error of law appears, and an extended opinion would have no precedential value.
Judgment affirmed under Rule 84.16(b).
SATZ, P.J., and KELLY, J., concur.